
	

113 HR 1806 IH: Distillery Excise Tax Reform Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1806
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Larsen of
			 Washington (for himself, Mr.
			 McDermott, Ms. DelBene,
			 and Mr. Heck of Washington) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  rate of tax on distilled spirits produced by small
		  distilleries.
	
	
		1.Short titleThis Act may be cited as the
			 Distillery Excise Tax Reform Act of
			 2013.
		2.Reduced rate for
			 small domestic distillers
			(a)In
			 generalSection 5001 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (c) as
			 subsection (d) and by inserting after subsection (b) the following new
			 subsection:
				
					(c)Reduced rate for
				certain small domestic producers
						(1)In
				generalIn the case of any
				person who produces not more than 60,000 proof gallons of distilled spirits
				during the calendar year, the rate of tax imposed by subsection (a)(1) shall be
				$2.70 per proof gallon produced in the United States (and a proportionate tax
				at the like rate on all fractional parts of such a proof gallon).
						(2)Controlled
				groupsIn the case of a
				controlled group, the 60,000 proof gallon quantity specified in paragraph (1)
				shall be applied to the controlled group. For purposes of the preceding
				sentence, the term controlled group shall have the meaning given
				such term by subsection (a) of section 1563, except that more than 50
				percent shall be substituted for at least 80 percent
				each place it appears in such subsection. Under regulations prescribed by the
				Secretary, principles similar to the principles of the preceding two sentences
				shall be applied to a group under common control where one or more of the
				persons is not a corporation.
						(3)Preventing abuse
				of reduced rateThe Secretary
				shall prescribe regulations similar to the regulations prescribed under section
				5051(a)(2)(C) to prevent the reduced rates provided in paragraph (1) from
				benefitting any person who produces more than 60,000 proof gallons of distilled
				spirits during a calendar
				year.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (1) of section 5010(a) is
			 amended—
					(A)by inserting
			 (if any) after excess, and
					(B)by inserting ($2.70 in the case of a
			 person described in section 5001(c)) after $13.50 in
			 subparagraph (A).
					(2)Paragraph (2) of
			 section 5010(a) is amended by inserting ($2.70 in the case of a person
			 described in section 5001(c)) after $13.50.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2014.
			
